DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 23 Dec 2021 has been entered.  Claims 1, 7-9, 11, and 13-18 are pending in the application with claims 2-6, 10, and 12 cancelled.  Claims 1, 7-9, and 11 are currently amended with claims 13-18 newly added.
Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 14A) in the reply filed on 23 Dec 2021 is acknowledged.
However, Examiner acknowledges applicant’s remarks that the claims have been amended to be specific to the embodiment of Figs. 15-17 (Pg. 7). The restriction requirement between Species A, B & C, as set forth in the Office action mailed on 27 Oct 2021, has been reconsidered in view of the amendment to the claims pursuant to MPEP § 821. The restriction requirement is hereby withdrawn as the claims are no longer drawn to distinct species. Specifically, the restriction requirement of 27 Oct 2021 is fully withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
This application repeats a substantial portion of prior Application No. 15/905,503, filed 26 Feb 2018, and adds disclosure not presented in the prior application (i.e. Figs. 25-26). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Objections
Claim(s) 1, 7, and 16 is/are objected to because of the following informalities:
Claim 1, Ln. 8 recites “econd” which should read “second”
Claim 16, Ln. 2-3 recites “first and second platform” which should read “first and second platforms”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7, 11, and 14-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the cannula connects to an oxygen source” which deems the claim indefinite. It is unclear whether applicant is intending to positively recite the cannula or whether the claim is merely intended use. The cannula is not read as positively recited in claim 1 based upon how it is introduced in the preamble of that claim (i.e. “for positioning”). Applicant is requested to clarify whether the cannula in the instant claim is being positively recited.
Claim 11 recites the limitation “the underside” in 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “an underside”.
Claims 14-17 each recite dependence on cancelled claim 12 which deems the claims indefinite. For the purposes of examination each of these claims will instead be read as dependent on claim 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9, and 13 are rejected under 35 U.S.C. 101 because in general, if a claimed element of the device is positively recited so that the human body, or a part thereof, is also positively recited, then the claim is deemed to be directed towards or encompassing a human organism. In this case, claim 1 recites the limitation “the bridge portion compresses downward over the nasal bone of the bridge of the user's nose and the bendable metallic member compresses downward toward the first and second sides of the user's nose.” Therefore, claims 1 and 8 each contain subject matter that is unpatentable. It is suggested that the claims be amended to read “the bridge portion is configured to compress downward over the nasal bone of the bridge of the user's nose and the bendable metallic member is configured to compress downward toward the first and second sides of the user's nose.” Similarly, claim 8 recites “the cannula is positioned within the user's nose” which should be amended to read “the cannula is configured to be positioned within the user's nose.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardoso (U.S. Pub. 2004/0045553).
Regarding claim 1, Cardoso discloses a nasal interface device (Figs. 3A-5B; ¶¶0034-0039) configured to be positioned about a nasal bone of a bridge, a first side, and a second side of a user's nose for positioning a cannula in the user's nose (Fig. 5B), the nasal interface device comprising: a bendable metallic member (Fig. 3A #30; ¶¶0034, 0036, 0038 – strut 30 will use same material as discussed in ¶0009) including a bridge portion (Fig. 5B #38; ¶0036) between first and second platforms (Fig. 5B #37, 37; ¶0038) adjacent to respective first and second ends (Fig. 3A free ends of #37, 37), wherein the bridge portion compresses downward over the nasal bone of the bridge of the user's nose (Fig. 5B; ¶0036) and the bendable metallic member compresses downward toward the first and second sides of the user's nose (Fig. 5B; ¶0036 – cross brace 38 compresses toward sides of the nose); and an adhesive (¶¶0036-0037) secured to an underside of the bendable metallic member; wherein the first and second platforms of the bendable metallic element are configured to support the cannula (Fig. 5B). The instant claim is afforded an effective filing date of 07 Jul 2016. In the front view of Fig. 5B cross brace 38 is located “between” open-loop clips 37. The claim does not require the bridge portion to be between the first and second platforms along a continuous line of material. Note further the discussion of adhesive means in ¶0009.
Regarding claim 7, Cardoso discloses the cannula connects to an oxygen source (¶0034).
Regarding claim 8, Cardoso discloses a nasal interface device (Figs. 3A-5B; ¶¶0034-0039) configured to be positioned about a nasal bone of a bridge, a first side, and a second side of a user's nose (Fig. 5B), comprising: a cannula (Fig. 5B #44; ¶0035); including an air supply opening (receiving #43; ¶0035), wherein the cannula is positioned within the user's nose (Fig. 5B); a bendable metallic member (Fig. 3A #30; ¶¶0034, 0036, 0038 – strut 30 will use same material as discussed in ¶0009) including a bridge portion (Fig. 5B #38; ¶0036) between first and second ends (Fig. 3A #37, 37), wherein the bridge portion compresses downward over the nasal bone of the bridge of the user's nose (Fig. 5B; ¶0036) and the bendable metallic member compresses downward toward the first and second sides of the user's nose (Fig. 5B; ¶0036 – cross brace 38 compresses toward sides of the nose); an adhesive (¶¶0036-0037) secured to an underside of the bendable metallic member; wherein the bendable metallic member is supports the cannula (Fig. 5B). The instant claim is afforded an effective filing date of 07 Jul 2016. In the front view of Fig. 5B cross brace 38 is located “between” open-loop clips 37. The claim does not require the bridge portion to be between the first and second ends along a continuous line of material. Note further the discussion of adhesive means in ¶0009.
Regarding claim 9, Cardoso discloses the first and second ends of the bendable metallic member engage with the cannula (Fig. 5B).
Regarding claim 13, Cardoso discloses the first and second ends of the bendable metallic member hook around the cannula (Fig. 5B).
Regarding claim 11, Cardoso discloses a method of wearing a nasal interface device (Figs. 3A-5B; ¶¶0034-0039) about a nasal bone of a bridge, a first side, and a second side of a user's nose (Fig. 5B) to support a cannula (Fig. 5B #43, 44; ¶0035), the method comprising the steps of: providing the nasal interface device comprising: a bendable metallic member (Fig. 3A #30; ¶¶0034, 0036, 0038 – strut 30 will use same material as discussed in ¶0009) including a bridge portion (Fig. 5B #38; ¶0036) between first and second platforms (Fig. 5B #37, 37; ¶0038) adjacent to respective first and second ends (Fig. 3A free ends of #37, 37); and an adhesive (¶¶0036-0037) secured to an underside of the bendable metallic member; compressing the bridge portion of the bendable metallic element downward over the nasal bone of the bridge and toward the first and second sides of the user's nose (Fig. 5B; ¶0036 – cross brace 38 compresses toward sides of the nose); positioning the cannula within the user's nose (Fig. 5B), wherein first and second portions of the cannula are adjacent to the first and second sides, respectively, of the user's nose (Fig. 5B); engaging the first and second portions of the cannula with the first and second ends of the bendable metallic member (Fig. 5B – tubes 43 held by clips 37); compressing the bendable metallic member onto the nose (Fig. 5B; ¶0036) in order to secure the cannula in place without needing straps extending around a user's head (Fig. 5B; no around the head straps as discussed by Cardoso). The instant claim is afforded an effective filing date of 07 Jul 2016. The claim does not require the bridge portion to be between the first and second platforms along a continuous line of material. Note further the discussion of adhesive means in ¶0009.
Regarding claim 14, Cardoso discloses  the step of engaging comprises hooking the first and second ends of the bendable metallic member around the cannula (Fig. 5B; ¶0038).
Regarding claim 16, Cardoso discloses the bendable metallic member includes first and second side portions (Figs. 5A-5B inward along #36 from each #37) between the bridge portion and the first and second platforms, respectively, and wherein the first and second ends of the bendable metallic member remain free from first and second side portions of the bendable metallic member (Figs. 5A-5B). The claim does not require the first and second side portions to be between the bridge portion and the first and second platforms along a continuous line of material.
Regarding claim 17, Cardoso discloses positioning tubing of the cannula away from ears of the user during use (Fig. 5B; ¶¶0013, 0038).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Cardoso (U.S. Pub. 2004/0045553) alone or in view of Kessler et al. (U.S. Pub. 2002/0157673).
Regarding claim 15, Cardoso fails to explicitly disclose adjusting a size and/or a shape of the first and second platforms to support the cannula.
It is initially noted that Cardoso discusses the use of flexible, conforming material for at least portions of cannula support apparatus 30 (¶¶0009, 0036). It thus would have been prima facie obvious to one having ordinary skill in the art to have made all of cannula support apparatus 30 of the same flexible, conforming material in which case clips 37 could be manipulated to at least minimally change their size and/or shape.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Cardoso adjusting a size and/or a shape of the first and second platforms to support the cannula based upon an obvious design choice to use the same flexible, conforming material for all of cannula support apparatus 30 such that clips 37 could be manipulated to at least minimally change their size and/or shape.
Assuming arguendo applicant disagrees with this line of reasoning, Kessler teaches a nasal cannula retainer (e.g. Figs. 2-3) and teaches grips of cannula tubing made of a resilient material (¶¶0008, 0041). Kessler teaches a resilient grip as providing the benefit of deforming slightly to receive cannula tubing and then frictionally holding the cannula tubing in place once inserted into the grip (¶¶0008, 0041).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Cardoso adjusting a size and/or a shape of the first and second platforms to support the cannula in order to provide the benefit of using clips which deform slightly to receive cannula tubing and then frictionally hold the cannula tubing in place once inserted into the clips in view of Kessler. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardoso (U.S. Pub. 2004/0045553).
Regarding claim 18, Cardoso fails to explicitly disclose positioning tubing of the cannula behind and/or along a side of a neck of the user during use.
However, Cardoso teaches routing oxygen delivery tubes 43 central and longitudinally over the patient’s forehead (¶0038). Recognizing the flexibility of oxygen delivery tubing one having ordinary skill in the art would have considered it prima facie obvious that oxygen delivery tubing routed upward from the nose and over the head could then end of being positioned behind a neck of the user by simply following the anatomical pathway of the user’s head, particularly recognizing that a user who is lying down will at times turn their body which also causes the oxygen delivery tubing to move position relative to the user’s body.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Cardoso positioning tubing of the cannula behind a neck of the user during use based upon the direction in which oxygen delivery tubes 43 are directed away from the user’s nares by passing upward over the head and in recognition of the ability for the oxygen delivery tubes 43 to readily change relative position in regard to the user’s anatomy during movements while lying down.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. No other references are of particular note in regard to claims 1 and 11. Regarding claim 8 further attention is drawn to Masella et al. (U.S. Pub. 2007/0289597 – Figs. 4A-4B) and Kooij et al. (U.S. Pub. 2011/0067704 – Figs. 18-19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785